Memorandum: The court submitted to the jury only questions of fact bearing on the question of negligence of the defendant, contributory negligence of the plaintiff’s intestate, and whether the blow upon intestate’s breast was the sole and exclusive cause of the subsequently discovered *705cancer. The finding, implicit in the jury’s verdict that the breast cancer was caused solely and exclusively by the blow, we feel is against the weight of the evidence. It follows that the judgment should be reversed and a new trial granted. All concur, Taylor, P. J., on the further ground that the finding of negligence on the part of the defendant is against the weight of evidence, except Kimball and Wheeler, JJ., who dissent and vote for affirmance. (Appeal from a judgment for plaintiff in a negligence action. The order denied a motion for a new trial.) Present — Taylor, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.